USCA4 Appeal: 21-1869       Doc: 16        Filed: 11/07/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1869


        BRO T. HESED-EL,

                             Plaintiff - Appellant,

                      v.

        COUNTY OF BUNCOMBE, in its official capacity,

                             Defendant - Appellee,

                      and

        JOHN DOE, in his individual capacity; ROBIN BRYSON, Licensed Clinical Social
        Worker, in her official capacity; MISSION HOSPITALS, INCORPORATED, in its
        official capacity,

                             Defendants.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:19-cv-00285-MR-WCM)


        Submitted: September 21, 2022                                Decided: November 7, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-1869      Doc: 16         Filed: 11/07/2022    Pg: 2 of 3




        Bro T. Hesed-El, Appellant Pro Se. Curtis William Euler, BUNCOMBE COUNTY
        ATTORNEY’S OFFICE, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1869      Doc: 16        Filed: 11/07/2022     Pg: 3 of 3




        PER CURIAM:

              Bro T. Hesed-El appeals the district court’s orders accepting the recommendation

        of the magistrate judge and denying relief on Hesed-El’s 42 U.S.C. § 1983 complaint and

        denying reconsideration. We have reviewed the record and find no reversible error.

        Accordingly, we deny Hesed-El’s motions for appointment of counsel and to strike

        Appellee’s informal response brief, and we affirm the district court’s order. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    3